IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


S.J.P.,                                      : No. 516 WAL 2016
                                             :
                      Petitioner             :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                v.                           :
                                             :
                                             :
L.L.P.,                                      :
                                             :
                      Respondent             :


                                         ORDER



PER CURIAM

          AND NOW, this 25th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.